                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

LOS LOBOS RENEWABLE POWER, LLC
and LIGHTNING DOCK GEOTHERMAL
HI-01, LLC,
            Plaintiffs,

v.                                                            No. 2:15-cv-00547-MV-KRS

AMERICULTURE, INC., a New Mexico
for profit corporation and DAMON
SEAWRIGHT, Individually and as an
officer and director of AMERICULTURE
INC.,
                Defendants.

                   ORDER EXTENDING SCHEDULING DEADLINES

       THIS MATTER comes before the Court on Joint Motion of the Parties to extend certain

discovery deadlines [Doc. 98], through respective counsel of record. Finding the Joint Motion

well taken, the Court hereby Orders that the dates sets forth in the Court's Scheduling Order

[Doc. 72] are amended as follows:

          a. Termination of Discovery (limited to taking of depositions only): January 31,

              2020.

          b. Motions related to discovery: March 20, 2020.

          c. All other motions: March 27, 2020.

          d. Pretrial order:        Plaintiff to Defendants by:   April 24, 2020.

                                    Defendants to Court by:       May 1, 2020.

IT IS SO ORDERED.



                                                   _______________________
                                                   Kevin R. Sweazea
                                                   United States Magistrate Judge
